DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment of claims 1 & 20, as well as the cancellation of claims 3 & 11. Claims 1 – 2, 4 – 10, & 12 – 21 are examined herein. 

Specification
The disclosure is objected to because of the following informalities: 
Pg. 10, Line 25: “4-amono-5-phenyl-4H-1,2,4-triazole-3-thiol” should be “4-amino-5-phenyl-4H-1,2,4-triazole-3-thiol.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4, 5 – 10, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Patent No. 8,232,350 B2), as evidenced by ESCOREZ® Tackifier Resins Product Safety Summary from ExxonMobil Chemical.
Fujita et al. teach an adhesive composition comprising a first polyisobutylene resin having average MW of greater than 300,000, such as PIB3 to PIB5, and a second PIB having avg. MW of less than about 100,000, and tackifier (Col. 2, Lines 28 – 36), more specifically the second PIB includes PIB1 having MW 75,000, PIB6 having MW 36,000 (Table 1, Cols. 18 – 19) (claim 1). In some embodiments, the first polyisobutylene is present in the amount of about 50 to about 80 wt.% and the second polyisobutylene resin is present in the amount of about 10 to about 30 wt.% (Col. 3, Lines 61 – 67). Fujita et al. further teach the presence of ultraviolet absorbers, such as benzotriazole, present in the amount of 0.01 – 3 wt.% of the composition (Col. 10, Lines 48 – 53) (claims 2 & 4). The tackifier includes hydrogenated or non-hydrogenated aliphatic hydrocarbons (Col. 5, Line 61 – Col. 6, Line 2 & lines 37 – 61) (claim 5).  The adhesive composition can be applied as a film directly to a device or other substrate (Col. 11, Lines 10 – 26), such as a release film (release liner) (Col. 12, Lines 19 – 22) (claim 9 – 10 & 12). Furthermore, Fujita et al. do not teach the presence of crosslinking after coating and drying (before curing) (claim 8).
Fujita et al. example 9 teach use of PIB1 & PIB4 low MW polyisobutylene resin and high MW polyisobutylene, which are trademarked as Oppanol B15 & B30 (B-grade polyisobutylene), respectively (Table 1) with HCB1 tackifier (ESCOREZ® 5340).  ExxonMobile’s Product Safety Summary of ESCOREZ® tackifier describes the 50000 series of resins as dicyclopentadiene-based derivatives. Applicant’s specification teaches a halogen ion content of no more than 1 ppm is achieved by using (claim 1).


Applicant’s Adhesive
Fujita et al.
High MW
PIB 
MW of greater than 300,000 (claims 1 & 2)
1 – 80 wt.% (claims 6 & 15)
Preferred embodiment:
70 wt.% N50 of MW about 400K (Applicant’s declaration)
PIB3 (MW 340,000), PIB4 (MW1,100,00), or PIB5 (MW 2,500,000)
About 50 to about 80 wt.%
Low MW
PIB 
MW of 75,000 or less (claims 1 & 2)
1 – 90 wt.% (claims 6 & 15)
Preferred embodiment
20 wt.% B12 of MW about 50K (Applicant’s declaration)
PIB1 (MW 75,000) or PIB6 (MW 36,000)
About 10 to about 30 wt.%
Passivating Agent
Benzotriazoles 

About 0.1 – 3 wt.% (claims 3 – 4)



dicyclopentadiene-based derivatives
1 – 60 wt.% (claims 6 & 15)

HCB1 tackifier (ESCOREZ® 5340) = dicyclopentadiene-based derivatives
0 – 30 wt.%


The adhesive composition taught by Fujita et al. contains a similar composition as the adhesive composition taught by Applicant. Therefore, the adhesive composition taught by Fujita et al. encompasses similar properties as Applicant’s claimed adhesive composition, such as a 60°C/5 minute creep compliance greater than 1.5 x 10-4 (claim 1).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Furthermore, Fujita et al. teach non-hydrogenated hydrocarbon tackifier resin may be present in the amount of less than 30 wt.% (0 – 30 wt.%) relative to the total weight of the composition (Col. 6, Lines 37 – 44), which overlaps with Applicant’s claimed range of 1 – 60 wt.% (claim 6). Additionally, the film may have a thickness from about 5 to 200 µm (Col. 11, Lines 33 – 35), which overlaps Applicant’s claimed range of 0.001 mm (100 µm) to 1 mm (1000 µm) (claim 7). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 8, Fujita et al. also teach multifunctional methacrylate monomers are not a required component for every embodiment of the invention (Col. 3, Lines 46 – 67 & Table 4: examples 14 – 17 & 20 – 23).  Therefore, it would have been obvious to one of ordinary skill in the art to exclude the optional multifunctional methacrylate to form the adhesive composition comprising polyisobutylene polymer blends and tackifier. Like in the present application, such a composition would not be crosslinked.


Claim(s) 2, 4, 13 – 14, & 16 – 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fujita et al. (U.S. Patent No. 8,232,350 B2), as evidenced by ESCOREZ® Tackifier Resins Product Safety Summary from ExxonMobil Chemical.
Fujita et al. teach an adhesive composition comprising a first polyisobutylene resin having average molecular weight MW of greater than 300,000 (e.g. PIB3 to PIB5) and a second PIB having avg. MW of less than about 100,000, and tackifier (Col. 2, Lines 28 – 36), more specifically the second PIB includes PIB1 having MW 75,000, PIB6 having MW 36,000 (Table 1, Cols. 18 – 19) (claim 2). In some embodiments, the first polyisobutylene is present in the amount of about 50 to about 80 wt.% and the second polyisobutylene resin is present in the amount of about 10 to about 30 wt.% (Col. 3, Lines 61 – 67). The tackifier includes hydrogenated or non-hydrogenated aliphatic hydrocarbons (Col. 5, Line 61 – Col. 6, Line 2 & lines 37 – 61) (claim 14). Fujita et al. further teach the presence of ultraviolet absorbers, such as benzotriazole, present in the amount of 0.01 – 3 wt.% of the composition (Col. 10, Lines 48 – 53) (claims 2 & 4). The adhesive composition can be applied as a film directly to a device or other substrate (Col. 11, Lines 10 – 26), such as a release film (release liner) (Col. 12, Lines 19 – 22) (claim 18 & 20). The film may have a thickness from about 5 to 200 µm (Col. 11, Lines 33 – 35), which is within Applicant’s claimed range of 0.001 – 1 mm (claim 16). The adhesive film may be adhered between a conductive metal and a glass substrate of a touch screen (Col. 15, Lines 13 – 22) (claims 19 & 21). Furthermore, Fujita et al. do not teach the presence of crosslinking after coating and drying (before curing) (claim 17).
Fujita et al. do not explicitly teach a passivating agent. However, Applicant teaches passivating agent includes compounds such as benzotriazole (specification pg. (claim 2).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
As discussed above, the adhesive composition taught by Fujita et al. contains a similar composition as the adhesive composition taught by Applicant. Therefore, the adhesive composition taught by Fujita et al. encompasses similar properties as Applicant’s claimed adhesive composition, such as a 60°C/5 minute creep compliance greater than 1.5 x 10-4 (claim 13).



Applicant’s Adhesive
Fujita et al.

PIB 
MW of greater than 300,000 (claim 2)
1 – 80 wt.% (claim 15)

PIB3 (MW 340,000), PIB4 (MW1,100,00), or PIB5 (MW 2,500,000)
About 50 to about 80 wt.%
Low MW
PIB 
MW of 75,000 or less (claim 2)
1 – 90 wt.% (claim 15)
PIB1 (MW 75,000) or PIB6 (MW 36,000)
About 10 to about 30 wt.%
Passivating Agent
Benzotriazoles 
(pg. 4, lines 23 – 28)
About 0.1 – 3 wt.% (claim 4)
Benzotriazole
0.01 – 3 wt.%
tackifier
dicyclopentadiene-based derivatives
1 – 60 wt.% (claim 15)

HCB1 tackifier (ESCOREZ® 5340) = dicyclopentadiene-based derivatives
0 – 30 wt.%



Claims 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Patent No. 8,232,350 B2) and ESCOREZ, as applied to claim 2 above.
claim 15, Fujita et al. teach non-hydrogenated hydrocarbon tackifier resin may be present in the amount of less than 30 wt.% (0 – 30 wt.%) relative to the total weight of the composition (Col. 6, Lines 37 – 44), which overlaps with Applicant’s claimed range of 1 – 60%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 17, Fujita et al. also teach multifunctional methacrylate monomers are not a required component for every embodiment of the invention (Col. 3, Lines 46 – 67 & Table 4: examples 14 – 17 & 20 – 23). Therefore, it would have been obvious to one of ordinary skill in the art to exclude the optional multifunctional methacrylate to form the adhesive composition comprising polyisobutylene polymer blends and tackifier. Like in the present application, such a composition would not be crosslinked.

Response to Arguments
Applicant argues, “Claim 20 has been amended. In light of the amendment, the rejection of claim 20 should be withdrawn and claim 20 allowed” (Remarks, 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 20, the rejection of claim 20 under 35 U.S.C. § 112 (b) has been withdrawn. 

Applicant argues, “The Examiner asserts that because Fujita et al. teach a similar composition as the composition recited in claim 1, that the adhesive composition taught -4. Applicants respectfully disagree. As shown in the Declaration of Vasav Sahni…not all compositions that fall within the compositional ranges recited in claim 1 will have a 60°C/5 minute creep compliance greater than 1.5 x 10-4. Consequently, even though the compositions of Fujita et al. may be similar to the composition recited in claim 1, the compositions do not necessarily or inherently have a 60°C/5 minute creep compliance greater than 1.5 x 10-4. Therefore, Fujia et al. do not disclose, suggest, or teach each and every limitation of claim 1” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the Examiner did not assert Fujita has similar properties as the composition of claim 1 alone. The Examiner compared the adhesive composition of Fujita with Applicant’s adhesive composition as disclosed in the specification.
With regard to Applicant’s declaration, Applicant is directed to the discussion below.

Applicant argues, “Claim 1 recited an adhesive composition having a 60°C/5 minute creep compliance greater than 1.5 x 10-4. Fujita et al. do not disclose, suggest, or teach an adhesive composition a 60°C/5 minute creep compliance greater than 1.5 x 10-4. Therefore, the rejection of claim 1 should be withdrawn and claim 1 allowed. IN that claim 1 is in condition for allowance, the rejection of claims 5, 8 – 10, and 12, which depend therefrom, should be withdrawn and claims 5, 8 – 10, and 12 allowed” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously stated, MPEP 2112 [R-3] states:
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Applicant argues, “The Examiner concedes that Fujita et al. do not explicitly teach a passivating agent but asserts that Fujita et al.’s disclosure of the presence of ultraviolet absorbers, such as benzotriazole, is a teaching of a passivating agent because Applicants list benzotriazole as a potential passivating agent. However, not all benzotriazoles will work as a passivating agent. As shown in the Comparative Examples of the present application, both Comparative example-1, which include Tinuvin 928, a benzotriazole, and Comparative example-2, which includes Tinuvin 477, a triazine, showed corrosion. This can be seen in FIGS. 2a and 2b, and FIGS. 2c and 2d, respectively, which shows corrosion after 500 hours of copper corrosion testing. Thus, even though Fujita et al., includes benzotriazole as a potential component of an 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claim 2 requires an adhesive composition comprising a passivating agent, but the claims do not require the absence of corrosion. As Applicant has pointed out, an adhesive composition may contain passivating agent and not be completely corrosion resistant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., corrosion-free adhesive after copper corrosion testing at 65°C/90%RH, in accordance with the description for FIGS 2a – 2g) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, it is worth noting Applicant’s inventive adhesive example-1 and inventive example-2 contain Tinuvin 928 and Tinuvin 477 in the same ratios as the comparative examples 1 and 2. 
The only difference between Applicant’s adhesive example-1 and comparative example-1 is the use of polyisobutylene polymer B-grade polymers (B50, MW 350K) vs. N-grade polymers (N50, MW ~400K), respectively. As discussed above, Applicant’s specification teaches B-grade PIBs are halogen ion-free; non-B-grade PIBs may contain halogen ions and therefore non-B-grade PIBS may require the presence of passivation agent to prevent corrosion.

*This compound appears to be a typographic error. It is assumed Applicant intended 4-amino-5-phenyl-4H-1,2,4-triazole-3-thiol.
As discussed above, Fujita et al. teaches embodiments in which both the low molecular weight PIB and the high molecular weight PIB are B-grade polymers (halogen ion-free), halogen ion-free tackifier, and passivating agent. Therefore, based on Applicant’s specification, one of ordinary skill in the art would not expect the embodiment taught by Fujita et al. to result in corrosion after copper corrosion testing at 65°C/90%RH.
Additionally, it is worth noting Applicant’s adhesive example-1 composition contains Oppanol® B50, Oppanol® B80, and Excorez (tackifier). As evidenced by pg. 27 of BASF Oppanol® PIB product overview, Oppanol® B50 has a weight average molecular weight of about 340K and Oppanol® B80 has a weight average molecular weight of about 750K. As such, Applicant’s adhesive example-1 cannot be considered an inventive example because it does not meet Applicant’s claim 1 or claim 2 limitation W) of about 75,000 or lower.

AFFIDAVIT
The declaration under 37 CFR 1.132 filed November 30, 2020 is insufficient to overcome the rejection of claim 1 based upon a specific reference applied under 35 U.S.C. 103 as set forth in the last Office action because:  
facts presented are not germane to the rejection at issue
Applicant’s declaration provides examples that significantly different than the embodiment of the prior art cited in the rejection.
Applicant’s declaration Table B demonstrates the creep compliance is dependent on the amount of low molecular weight polyisobutylene polymer (having a weight average molecular weight of about 75,000 or less). Applicant’s comparative examples of Table B contains a low molecular weight polyisobutylene polymer having a weight average molecular weight 50,000 in the amount of 5 wt.%.  Applicant’s inventive example of Table B contains a low molecular weight polyisobutylene polymer having a weight average molecular weight (MW) 50,000 in the amount of 20 wt.%. Also, Applicant’s working examples of their specification suggest that the use of N-grade PIB or B-grade PIB does not appear to effect the measured creep compliance values.
Fujita et al. teach polyisobutylene (PIB) polymer having a molecular weight average molecular weight of 75,000 or 36,000 in the amount of 10 wt.% to 30 wt.%. Applicant’s inventive example in the declaration contains the same amount of low molecular weight PIB as taught by Fujita et al. Applicant does not provide any evidence -4.
Applicant’s inventive example of their declaration has a low molecular weight PIB present in the amount taught by Fujita et al. Therefore, Applicant’s declaration suggests the embodiment taught by Fujita et al. and cited in the rejection would have a creep compliance within Applicant’s claimed range.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781